                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 GRAND ATLAS LLC d/b/a GRAND
 ATLAS TOURS,                                          Case No. 1:20-cv-03057-TNM
 2021 L St NW Ste. 101-214,
 Washington, DC 20036

 on behalf of itself and all others similarly          CERTIFICATE OF DISCLOSURE OF
 situated,                                             CORPORATE AFFILIATIONS AND
                 Plaintiff,                            FINANCIAL INTERESTS PURSUANT
         v.                                            TO LOCAL RULE 26.1

 GOOGLE LLC
 1600 Amphitheatre Parkway
 Mountain View, CA 94043

 ALPHABET INC.,
 1600 Amphitheatre Parkway
 Mountain View, CA 94043

                Defendants.



       I, the undersigned, counsel of record for Plaintiff Grand Atlas Tours, certify that to the

best of my knowledge and belief, the following are parent companies, subsidiaries, affiliates, or

companies which own at least 10% of the stock of Grand Atlas Tours which have any

outstanding securities in the hands of the public.

       Plaintiff Grand Atlas Tours does not have a parent corporation. Plaintiff Grand Atlas

Tours does not have a subsidiary corporation or business.

       These representations are made in order that judges of this Court may determine the

need for recusal.

Dated: October 23, 2020                         Respectfully submitted,

                                                By:     /s/ Daniel C. Girard



                                                 -1-
Daniel C. Girard (Bar ID. CA00011)
Dena C. Sharp (pro hac vice forthcoming)
Jordan Elias (pro hac vice forthcoming)
Adam E. Polk (pro hac vice forthcoming)
Scott M. Grzenczyk (pro hac vice forthcoming)
GIRARD SHARP LLP
601 California Street, Suite 1400
San Francisco, CA 94108
Tel: (415) 981-4800
Fax: (415) 981-4846
dgirard@girardsharp.com
dsharp@girardsharp.com
jelias@girardsharp.com
apolk@girardsharp.com
scottg@girardsharp.com

Attorneys for Plaintiff




 -2-
